DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 5 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 6: “the command value” should read --a command value that is input from the host device--.
Claims 2 – 5 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first duty value” in line 10. It is unclear as to whether this claimed first duty value is same or different from “a first duty value of current” claimed in line 5 of the claim. For examination purposes, it is interpreted as --the first duty value of current--.
Claims 1 and 2 recite the limitation “the second duty value” in line 11 and lines 1-2 respectively. It is unclear as to whether this claimed second duty value is same or different from “a second duty value of current” claimed in line 7 of the claim 1. For examination purposes, it is interpreted as --the second duty value of current--.
Claim 1 recites the limitation “the lower duty value” in last two lines. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear as to where this claimed “lower” duty value is being calculated. Also, it is unclear as to what constitutes the duty value to be “lower” and whether this lower 
Claim 5 recites the limitation “the control device according to claim 1” in line 2. It is unclear if the claimed electric oil pump in claim 1 is same or different from “an electric oil pump” claimed in preamble of claim 5.
Claims 2 – 5 are rejected for being dependent on claim 1.  
Allowable Subject Matter
Claims 1 – 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts considered by the examiner to be most closely related were Sato et al. (US 20200018304), Yamamoto et al. (US 2020/0200166), Ito et al. (US 2015/0077026), Eke et al. (US 2018/0159452) and Reese et al. (US 4,204,808). Regarding independent claim 1, the prior art(s) alone or in combination fails to disclose a control device of an electric oil pump, comprising specifically “a drive current determiner comparing the first duty value calculated by the first calculator and the second duty value calculated by the second calculator, and selecting the lower duty value as a duty value of current that drives the motor".
Sato teaches a control device with two calculation portions and a comparison portion, wherein the first calculation portion calculates the actual rotation speed, wherein the second calculation portion calculates the estimated rotation speed and wherein the comparison portion compares the actual rotation speed, the estimated rotation speed and the predetermined rotation speed. The control device does not teach a step of selecting a lower value of one of the first duty value of current and the second duty value of current as a duty value of current that drives the motor.
Yamamoto teaches an electric pump with a controller that compares various duty values in order to control the electric pump. However, the controller does not teach a step of selecting a lower value of one of the first duty value of current and the second duty value of current as a duty value of current that drives the motor.
Ito teaches a motor control apparatus that teaches two calculators that calculates respective duty value and input these calculated duty values in a duty setting unit. However, the calculators are not operated in parallel mode. However, the motor control apparatus does not teach a step of comparing the first duty value calculated by the first calculator and the second duty value calculated by the second calculator, and selecting a lower value of one of the first duty value of current and the second duty value of current as a duty value of current that drives the motor.
Eke teaches an apparatus and method for controlling a device with two calculators, comparator and selector. However, the controller does not teach a step of selecting a lower value of one of the first duty value of current and the second duty value of current as a duty value of current that drives the motor.
Reese teaches a flow control wherein multiple input signals are inputted into low select means and the low select means compares the inputted signals and selects the lowest value among them as an output control signal from pump driving means and pneumatically operated control valve. However, none of the inputted signals are based on rotation speed of the motor.
Therefore, claims 1 – 5 have been indicated as allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto et al. (US 2020/0044586), Komori et al. (US 10,746,171), Chiu et al. (US 8,111,030), Mizutani Yasuji (US 2020/0108809), Steger et al. (US 9,181,953) and Watanabe et al. (US 2019/0136854) teach a controller that controls the operation of a pump based on measured and inputted/preset values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746